Order entered December 6, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01352-CR

                            GLENN LOUIS BAKER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-82158-2014

                                         ORDER
       Before the Court is the Collin County District Clerk’s December 3, 2018 request for an

extension of time to file the clerk’s record in this case. We GRANT the request and ORDER the

record filed no later than THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE